DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner has removed the 101 rejection to claims 11 and 13-15 based on the amendment to the specification.
NOTE TO APPLICANT
	The examiner has amended claim 8 to correct the dependency because it depended on itself, but should have instead depended on claim 6.
See MPEP 714 SUBSECTION II E.  
If a non-compliant amendment would otherwise place the application in condition for allowance, the examiner may enter the non-compliant amendment and provide an examiner’s amendment to correct the non-compliance (e.g., an incorrect status identifier). Similarly, if an amendment under 37 CFR 1.312  after allowance is non-compliant under 37 CFR 1.121  and the entry of the amendment would have been otherwise recommended, the examiner may enter the amendment and correct the non-compliance (e.g., an incorrect status identifier) using an examiner’s amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

8. (Currently Amended) The device of claim 6 [[8]], wherein the analysis engine is to determine
Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: wherein the analysis engine is to detect a change in a multipath characteristic of the wireless signal and determine whether the object is within the proximity threshold of the user based on the multipath characteristic.
Regarding claim 6, the prior art doesn’t teach: wherein the analysis engine is to determine that the object is a potential threat, and wherein the indication engine is to indicate that the object is within the proximity threshold based on the determination that the object is the potential threat.
Regarding claim 11, the prior art doesn’t teach: wherein the instructions cause the processor to detect the change in the wireless signal by detecting removal of an obstacle from the path of the wireless signal, and wherein the wireless signal is received from the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HINCKLEY EP1612999A1, KOMORI US20200160378A1, MAHESHWARI US20190041973A1, LAURSEN US9674664B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612